UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-08873 American Fidelity Dual Strategy Fund, Inc. (Exact name of registrant as specified in charter) 2000 N. Classen Boulevard Oklahoma City, Oklahoma73106 (Address of principal executive offices)(Zip code) Stephen P. Garrett American Fidelity Assurance Company 2000 N. Classen Boulevard Oklahoma City, Oklahoma73106 (Name and address of agent for service) Registrant’s telephone number, including area code:(405) 523-5200 Date of fiscal year end:December 31 Date of reporting period:September 30, 2013 1 Item 1.Schedule of Investments AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Unaudited Schedule of Portfolio Investments September 30, 2013 Fair Value Common Stock: Shares or Principal Amount Amount Percentage of Net Assets Apparel and Accessory Stores: Michael Kors Holdings Limited * ** 7,350 $ 0.28% Ross Stores, Inc. 13,032 0.49% The Gap, Inc. 19,832 0.41% The TJX Companies, Inc. 17,386 0.51% 1.69% Apparel and Other Finished Products: Hanesbrands Inc. 21,041 0.68% 0.68% Auto Dealers, Gas Stations: Autozone, Inc. * 2,114 0.46% O'Reilly Automotive, Inc. * 17,073 1.12% 1.58% Building Construction-General Contractors: PulteGroup, Inc. 53,680 0.46% 0.46% Building Materials and Garden Supplies: Lowe's Companies, Inc. 23,000 0.56% The Home Depot, Inc. 21,888 0.86% 1.42% Business Services: Accenture plc ** 17,735 0.67% Alliance Data Systems Corporation * 6,500 0.71% CA, Inc. 20,900 0.32% Equifax Inc. 14,384 0.44% Fidelity National Information Services, Inc. 18,888 0.45% Google Inc. * 2,940 1.33% International Business Machines Corporation 25,061 2.39% MasterCard Incorporated. 1,400 0.49% MedAssets, Inc. * 17,300 0.23% Microsoft Corporation 71,594 1.23% Oracle Corporation 55,006 0.94% Symantec Corporation 33,843 0.43% Synopsys, Inc. * 25,297 0.49% Vantiv, Inc. * 14,400 0.21% Visa Inc. 4,909 0.48% Yandex N.V. * ** 7,950 0.15% 10.96% 2 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Unaudited Schedule of Portfolio Investments September 30, 2013 Fair Value Common Stock: Shares or Principal Amount Amount Percentage of Net Assets Chemicals and Allied Products: Abbott Laboratories 84,103 $ 1.44% AbbVie Inc. 12,500 0.29% Agrium Inc. ** 1,400 0.06% Air Products & Chemicals, Inc. 1,200 0.07% Albemarle Corporation 2,000 0.06% Amgen Inc. 8,235 0.47% Biogen Idec Inc. * 3,667 0.44% Celanese Corporation 2,485 0.07% Celgene Corporation * 11,460 0.91% CF Industries Holdings, Inc. 600 0.07% Colgate-Palmolive Company 10,800 0.33% E.I. du Pont de Nemours and Company 2,200 0.07% Eastman Chemical Company 1,600 0.06% Eli Lilly and Company 19,800 0.51% Gilead Sciences, Inc. * 33,507 1.08% Jazz Pharmaceuticals Public Limited Company * ** 5,100 0.24% Johnson & Johnson 30,650 1.37% Lyondellbasell Industries N.V. ** 5,450 0.21% Merck & Co., Inc. 56,200 1.38% Monsanto Company 7,805 0.42% Mylan Inc. * 37,088 0.73% Pfizer Inc. 19,400 0.29% PPG Industries, Inc. 6,699 0.58% Regeneron Pharmaceuticals, Inc. * 2,000 0.32% The Dow Chemical Company 3,300 0.07% 11.54% Communications: CBS Corporation 42,613 1.21% Comcast Corporation 17,200 0.40% Dish Network Corporation * 10,100 0.23% Level 3 Communications, Inc. * 42,050 0.58% Liberty Interactive Corporation * 0.19% NeuStar, Inc. * 7,300 0.19% SBA Communications Corporation * 5,950 0.25% Scripps Networks Interactive, Inc. 11,580 0.47% Verizon Communications Inc. 23,000 0.55% Viacom Inc. 7,250 0.31% 4.38% Construction-Special Trade: Chicago Bridge & Iron Company N.V. ** 6,450 0.22% 0.22% Depository Institutions: Capital One Financial Corporation 6,100 0.22% Fifth Third Bancorp 22,300 0.20% JPMorgan Chase & Co. 7,800 0.21% KeyCorp 34,300 0.20% Regions Financial Corporation 43,300 0.21% SunTrust Banks, Inc. 12,400 0.21% U.S. Bancorp 43,500 0.82% 2.07% Durable Goods, Wholesale: Reliance Steel & Alumnium Co. 1,800 0.07% 0.07% 3 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Unaudited Schedule of Portfolio Investments September 30, 2013 Fair Value Common Stock: Shares or Principal Amount Amount Percentage of Net Assets Eating and Drinking Places: Bloomin' Brands, Inc. * 17,250 $ 0.21% 0.21% Electric, Gas, and Sanitary Services: Ameren Corporation 8,800 0.16% American Electric Power Company, Inc. 6,800 0.15% Centerpoint Energy, Inc. 12,200 0.15% Edison International 6,400 0.15% Entergy Corporation 4,600 0.15% Exelon Corporation 9,500 0.15% FirstEnergy Corp. 7,700 0.14% Pinnacle West Capital Corporation 5,400 0.15% Public Service Enterprise Group Incorporated 8,800 0.15% 1.35% Electronic and Other Electric Equipment: Amphenol Corporation 8,000 0.32% NXP Semiconductors N.V. * ** 6,550 0.12% Qualcomm Incorporated 26,726 0.93% Skyworks Solutions, Inc. * 34,610 0.44% Spectrum Brands Holdings, Inc. 7,900 0.27% Texas Instruments Incorporated 35,200 0.73% Xilinx,Inc. 13,500 0.33% 3.14% Engineering, Accounting, Research, Mgmt and Relation Services: Covance Inc. * 4,600 0.20% 0.20% Fabricated Metal Products: Ball Corporation 2,700 0.06% Harsco Corporation 14,300 0.18% Parker-Hannifin Corporation 4,850 0.27% Visteon Corporation * 3,700 0.15% 0.66% Food and Kindred Products: Anheuser-Busch InBev SA/NV ** 7,200 0.37% Archer-Daniels-Midland Company 4,200 0.08% Bunge Limited ** 2,000 0.08% Dr Pepper Snapple Group, Inc. 12,600 0.29% Green Mountain Coffee Roasters, Inc. * 4,750 0.18% Ingredion Incorporated 2,400 0.08% Monster Beverage Corporation * 6,850 0.18% PepsiCo, Inc. 12,150 0.50% The Hershey Company 4,100 0.20% 1.96% 4 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Unaudited Schedule of Portfolio Investments September 30, 2013 Fair Value Common Stock: Shares or Principal Amount Amount Percentage of Net Assets Food Stores: GNC Holdings, Inc. 7,150 $ 0.20% Safeway Inc. 17,800 0.29% 0.49% General Merchandise: Macy's, Inc. 28,835 0.64% Wal-Mart Stores, Inc. 10,400 0.40% 1.04% Health Services: Laboratory Corporation of America Holdings * 7,000 0.36% 0.36% Heavy Construction Non-Building: Fluor Corporation 42,400 1.55% KBR, Inc. 16,700 0.28% 1.83% Holding and Other Investment Offices: Brookfield Asset Management Inc. ** 61,800 1.19% Extra Space Storage Inc. 9,700 0.23% 1.42% Home Furniture and Equipment: Bed Bath & Beyond Inc. * 19,950 0.80% Gamestop Corp. 14,700 0.37% Williams-Sonoma, Inc. 6,800 0.20% 1.37% Hotels, Other Lodging Places: Starwood Hotels & Resorts Worldwide, Inc. 13,229 0.45% Wyndham Worldwide Corporation 8,700 0.28% Wynn Resorts, Limited 2,750 0.22% 0.95% Industrial Machinery and Equipment: Apple Computer, Inc. 6,005 1.47% Caterpillar Inc. 7,850 0.34% Cisco Systems, Inc. 59,963 0.72% Cummins Engine, Inc. 11,111 0.76% Dover Corporation 29,200 1.35% EMC Corporation 33,179 0.44% F5 Networks, Inc. * 9,988 0.44% Hewlett-Packard Company 12,700 0.14% Joy Global Inc. 3,400 0.09% National Oilwell Varco, Inc. 19,950 0.80% NetApp, Inc. 29,963 0.66% Pitney Bowes, Inc. 29,400 0.28% SanDisk Corporation 15,011 0.46% The Timken Company 8,400 0.26% Western Digital Corporation 22,269 0.73% 8.94% 5 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Unaudited Schedule of Portfolio Investments September 30, 2013 Fair Value Common Stock: Shares or Principal Amount Amount Percentage of Net Assets Instruments and Related Products: 3M Company 4,600 $ 0.28% Agilent Technologies, Inc. 18,280 0.48% Baxter International Inc. 30,750 1.04% Becton, Dickinson and Company 9,135 0.47% Danaher Corporation 12,737 0.46% KLA-Tencor Corporation 15,580 0.49% Medtronic, Inc. 16,225 0.45% Northrop Grumman Corporation 11,400 0.56% Raytheon Company 8,100 0.32% Rockwell Automation , Inc. 8,725 0.48% Roper Industries, Inc. 4,500 0.31% St. Jude Medical, Inc. 10,200 0.28% Waters Corporation * 4,200 0.23% Zimmer Holdings, Inc. 6,700 0.28% 6.13% Insurance Carriers: Aetna Inc. 8,800 0.29% Assurant, Inc. 7,400 0.21% Axis Capital Holdings Limited ** 35,300 0.79% Berkshire Hathaway Inc. * 18,000 1.05% Cigna Corporation 6,900 0.27% CNO Financial Group, Inc. 33,650 0.25% Genworth Financial, Inc. * 31,550 0.21% Humana Inc. 5,900 0.28% Lincoln National Corporation 9,200 0.20% Metlife Capital Trust, Inc. 7,900 0.19% Principal Financial Group, Inc. 9,000 0.20% Prudential Financial, Inc. 5,200 0.21% RenaissanceRe Holdings Ltd. ** 21,550 1.00% The Chubb Corporation 4,700 0.22% The Hartford Financial Services Group, Inc. 12,400 0.20% The Travelers Companies, Inc. 4,900 0.21% UnitedHealth Group Incorporated 7,300 0.27% Unum Group 13,200 0.21% Wellcare Health Plans, Inc. * 5,250 0.19% Wellpoint, Inc. 6,800 0.29% 6.74% Leather and Leather Products: Coach, Inc. 12,176 0.34% 0.34% Lumber and Wood Products: Leucadia National Corporation 71,850 1.01% 1.01% Metal Mining: Cliffs Natural Resources Inc. 5,400 0.06% Freeport-McMoRan Copper & Gold Inc. 11,200 0.19% 0.25% Mining, Quarry Nonmetal Minerals: Teck Resources Limited ** 4,400 0.06% 0.06% Miscellaneous Retail: CVS Caremark Corp 22,168 0.65% Express Scripts Holding Company * 12,500 0.40% HSN, Inc. 7,250 0.20% Omnicare, Inc. 7,950 0.22% PetSmart, Inc. 11,612 0.46% 1.93% 6 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Unaudited Schedule of Portfolio Investments September 30, 2013 Fair Value Common Stock: Shares or Principal Amount Amount Percentage of Net Assets Nondepository Institutions: American Express Company 11,660 $ 0.46% CIT Group Inc. * 7,850 0.20% Discover Financial Services 8,200 0.21% SLM Corporation 16,600 0.21% 1.08% Nondurable Goods-Wholesale: Amerisource Bergen Corporation 16,250 0.51% Cardinal Health, Inc. 5,100 0.14% McKesson Corporation 1.00% 1.65% Oil and Gas Extraction: Anadarko Petroleum Corporation 0.25% Apache Corporation 0.16% Diamond Offshore Drilling, Inc. 0.15% Encana Corporation ** 101,100 0.90% Eni S.p.A ** 6,600 0.16% EOG Resources, Inc. 3,500 0.31% Helmerich & Payne, Inc. 4,700 0.17% Nabors Industries Ltd. ** 19,400 0.16% Noble Corporation ** 57,500 1.12% Noble Energy, Inc. 6,200 0.21% Occidental Petroleum Corporation 3,500 0.17% Patterson-UTI Energy, Inc. 15,400 0.16% Royal Dutch Shell PLC ** 4,800 0.16% Schlumberger N.V. (Schlumberger Limited) ** 26,950 1.23% SM Energy Company 5,550 0.22% Southwestern Energy Company * 8,500 0.16% Talisman Energy Inc. ** 28,800 0.17% Transocean LTD. ** 0.15% 6.01% Paper and Allied Products: International Paper Company 2,500 0.06% Kimberly-Clark Corporation 7,500 0.36% Packaging Corporation of America 8,050 0.24% 0.66% Petroleum Refining and Related Industries: BP PLC-Spons ADR ** 7,300 0.16% Chevron Corporation 2,592 0.16% ConocoPhillips 4,500 0.16% Exxon Mobil Corporation 3,400 0.15% Hess Corporation 4,000 0.16% Total SA ** 5,500 0.16% 0.95% Printing, Publishing, & Allied Lines: Acco Brands Corporation * 41,650 0.14% 0.14% Railroad Transportation: Union Pacific Corporation 11,269 0.90% 0.90% Real Estate: CBRE Group, Inc. * 13,150 0.16% PICO Holdings, Inc. * 92,450 1.03% 1.19% 7 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Unaudited Schedule of Portfolio Investments September 30, 2013 Fair Value Common Stock: Shares or Principal Amount Amount Percentage of Net Assets Rubber & Miscellaneous Plastic Products: The Goodyear Tire & Rubber Company 57,300 $ 0.66% 0.66% Security and Commodity Brokers: Ameriprise Financial, Inc. 8,400 0.39% Blackrock, Inc. 3,198 0.44% Franklin Resources, Inc. 26,057 0.68% The Goldman Sachs Group, Inc. 2,400 0.20% 1.71% Service Necessity: Subsea 7 S.A. ** 49,300 0.53% 0.53% Textile Mill Products: Mohawk Industries, Inc. * 5,800 0.39% 0.39% Transportation By Air: Bristow Group Inc. 24,000 0.90% Copa Holdings, S.A. ** 3,050 0.22% 1.12% Transportation Equipment: Autoliv, Inc. 6,400 0.29% Ford Motor Company 27,600 0.24% General Dynamics Corporation 7,200 0.32% Lockheed Martin Corporation 5,100 0.33% Polaris Industries Inc. 10,600 0.71% The Boeing Company 13,481 0.82% TRW Automotive Holdings Corp * 7,400 0.27% 2.98% Transportation Services: priceline.com Incorporated * 2,309 1.20% 1.20% Total common stocks (cost $152,422,128) 96.62% Short-Term Investments: AIM Money market funds (.020075% at September 30, 2013) 6,178,926 3.18% Total short-term investments (cost $6,178,926) 3.18% Total investments (cost $158,601,054) 99.80% Other assets and liabilities, net 0.20% Total net assets $ 100.00% *Presently not producing dividend income **Foreign Investments (10.57% of net assets) 8 Fair Value Measurements In accordance with guidance on fair value measurements and disclosures, the Fund groups its financial assets at fair value in three levels, based on inputs and assumptions used to determine the fair value.The levels are as follows: Level 1 – quoted prices in active markets for identical securities. Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – significant unobservable inputs (including the Fund’s own assumptions used to determine the fair value of investments). The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table summarizes the inputs used to value the Fund’s net assets as of September 30, 2012. Level 1 - Quoted Prices Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - Total Item 2.Controls and Procedures Based on their evaluation (as required by Rule 30a-3(b)) of the Fund’s Disclosure Controls and Procedures (as defined in Rule 30a-3(c)) as of a date within 90 days of the filing date of this report, each of David R. Carpenter, the Fund’s principal executive officer, and Robert D. Brearton, the Fund’s principal financial officer, has concluded that, in his judgment, the Fund’s Disclosure Controls and Procedures are effective. There was no change in the Fund’s internal controls over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the Fund’s last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Fund’s internal control over financial reporting. Item 3.Exhibits Exhibit No. Description of Exhibit Certification of Principal Executive Officer Certification of Principal Financial Officer 9 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AMERICAN FIDELITY DUAL STRATEGY FUND, INC. By: /s/ David R. Carpenter David R. Carpenter Principal Executive Officer Date:October22, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following person on behalf of the registrant and in the capacities and on the date indicated. /s/ David R. Carpenter David R. Carpenter Principal Executive Officer Date:October22, 2013 /s/ Robert D. Brearton Robert D. Brearton Principal Financial Officer Date:October22, 2013 10 EXHIBIT INDEX Exhibit No. Description Method of Filing CEO Certification Filed herewith electronically CFO Certification Filed herewith electronically 11
